McGraw, Justice,

dissenting:

I respectfully dissent from the Court’s holding that the expulsion of a student from medical school is of greater deprivation than the one Mr. Knight has suffered. This kind of economic elitism shows a calloused indifference and disregard for the economic pressures that beset ordinary people as a result of the systematic imposition, under bond, of unreasonable utility rate requests.
This Court now indicates that the Constitution will not allow the taking of the family cook stove but will allow the taking of the money needed to pay for the stove or the energy needed to operate it.
I would hold that the Due Process Clause, Article 3, § 10 of the W.Va. Constitution, protects a consumer from utility rate increases placed into effect prior to a hearing on whether the increase is reasonable, fair and just.